

116 HR 2448 IH: Ocean Acidification Research Partnerships Act
U.S. House of Representatives
2019-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2448IN THE HOUSE OF REPRESENTATIVESMay 1, 2019Mr. Carbajal (for himself and Mr. Young) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo provide for ocean acidification collaborative research grant opportunities.
	
 1.Short titleThis Act may be cited as the Ocean Acidification Research Partnerships Act. 2.Ocean acidification collaborative research grantsThe Federal Ocean Acidification Research and Monitoring Act of 2009 (33 U.S.C. 3701 et seq.) is amended by inserting after section 12406 the following:
			
				12406A.Ocean acidification collaborative research grants
 (a)DefinitionsIn this section: (1)Academic communityThe term academic community includes faculty and other representatives of institutions of higher education and other schools, researchers, scientists, and natural resource managers.
 (2)Seafood industryThe term seafood industry includes shellfish growers, shellfish harvesters, commercial fishermen, recreational fishermen, other members of the seafood harvesting or supply chain, and organizations representing any of such groups.
 (b)GrantsThe Secretary shall provide grants for collaborative research projects on ocean acidification developed and conducted through partnerships between the seafood industry and the academic community.
 (c)Criteria for approvalThe Secretary may not provide a grant for a project under this section unless the project is— (1)consistent with the themes identified under the strategic research plan developed by the Subcommittee under section 12405; and
 (2)designed to— (A)develop and support partnerships, communications, and shared understanding between the seafood industry and the academic community;
 (B)include the seafood industry in research on ocean acidification; (C)deliver research, monitoring, or adaptation results which will benefit both the seafood industry and the academic community;
 (D)incorporate into the research agenda the expertise of both the seafood industry, including their unique understanding of the natural environment, and the academic community;
 (E)promote better understanding of seafood industry research questions and priorities within the academic community;
 (F)promote wider understanding of ocean acidification among the academic community, the seafood industry, and other stakeholders as appropriate; and
 (G)include appropriately balanced support from both the seafood industry and the academic community. (d)PriorityThe Secretary shall prioritize funding under this section to projects which—
 (1)address ecosystems and communities vulnerable to the impacts of ocean acidification; (2)demonstrate support from local stakeholders, such as representatives of States or other governmental jurisdictions, community organizations, tribes, or educational institutions, as appropriate, located within the region in which the project will be undertaken; or
 (3)utilize seafood industry assets as research and monitoring platforms. (e)Implementation guidelinesNot later than 180 days after the date of enactment of this section, the Secretary, in collaboration with the Subcommittee, shall issue implementation guidelines under this section, including criteria and priorities for grants. Those guidelines shall be developed in consultation, as appropriate, with—
 (1)State, regional, and local decisionmakers with ocean acidification experience; (2)the seafood industry and other marine-dependent industries;
 (3)formal and informal educators, including both those within academia and those who are not; (4)tribes;
 (5)nongovernmental organizations involved in ocean acidification research, prevention, or adaptation; and
 (6)any other appropriate community stakeholders. (f)Contents of proposalsEach proposal for a grant under this section shall include—
 (1)a description of the qualifications of the individuals or entities who will conduct the project; (2)a plan for ensuring full participation and engagement of both industry and academic community participants, including a description of how each partner will contribute expertise to the project in terms of design, execution, and interpretation of results;
 (3)a plan for the dissemination of the results of the research project, which may include— (A)educational programs;
 (B)presentations to members of the seafood industry, the academic community, and community stakeholders;
 (C)scientific publication; and (D)delivery to appropriate representatives of States or other government jurisdictions who would use the information;
 (4)a description of how the project is consistent with the program elements described in section 12405(c); and
 (5)any other information the Secretary considers necessary for evaluating the eligibility of the project for funding under this section.
 (g)Alternative participantsThe Secretary may make a grant under this section to a partnership in which a marine-dependent industry is substituted for the seafood industry if the proposed project serves the purposes of this section. In such a case, the participation and interests of that marine-dependent industry shall be substituted for those of the seafood industry in applying the requirements of this section.
 (h)Project reportingEach grantee under this section shall provide periodic reports as required by the Secretary. Each such report shall include all information required by the Secretary for evaluating the progress and success of the project.
					(i)Matching requirements
 (1)In generalExcept as provided in paragraph (2), the total amount of Federal funding for a collaborative research project supported under this section may not exceed 85 percent of the total cost of such project. For purposes of this paragraph, the non-Federal share of project costs may be provided by in-kind contributions and other noncash support.
 (2)WaiverThe Secretary may waive all or part of the matching requirement under paragraph (1) if the Secretary determines that no reasonable means are available through which applicants can meet the matching requirement and the probable benefit of such project outweighs the public interest in such matching requirement.
 (j)Authorization of appropriationsThere are authorized to be appropriated to the Secretary for carrying out this section $5,000,000 for each of the fiscal years 2020 through 2024..
		